



Exhibit 10.7
CHANGE ORDER FORM
(for use when the Parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)


PROJECT NAME:  Driftwood LNG Phase 4


OWNER: Driftwood LNG LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: 10 November 2017
CHANGE ORDER NUMBER: CO-002


DATE OF CHANGE ORDER: 28 June 2019





The Agreement between the Parties listed above is changed as follows:


The Parties agree to extend the date of termination in the event of delayed
Notice to Proceed in Section 16.7 of the Driftwood LNG Phase 4 EPC Agreement by
one year. The Parties agree that the below excerpt of Article 16 Section 7 of
the Phase 4 EPC Agreement is modified (red text are additions and strikethrough
text are deletions) as follows:


“Termination in the Event of Delayed Notice to Proceed. In the event Owner fails
to issue the NTP in accordance with Section 5.2B by January 1, 2023 2024 (as may
be extended by mutual agreement by the Parties), then either Party shall have
the right to terminate this Agreement by providing written notice of termination
to the other Party, to be effective upon receipt by the other Party. In the
event of such termination, Contractor shall have the rights (and Owner shall
make the payments) provided for in Section 16.2, except that, in respect of loss
of profit, Contractor shall only be entitled to a lump sum equal to
U.S.$5,000,000.”


Adjustment to Contract Price
 
 
The original Contract Price was
USD 1,925,058,672
EUR 148,365,834
Net change by previously authorized Change Orders (# CO-001)
USD 0
EUR 0
The Contract Price prior to this Change Order was
USD 1,925,058,672
EUR 148,365,834
The Contract Price will be (increased) (decreased) (unchanged) 
 
 
by this Change Order in the amount of
USD 0
EUR 0
The new Contract Price including this Change Order will be
USD 1,925,058,672
EUR 148,365,834
 
 
 



Adjustments to dates in Project Schedule:


The following dates are modified: The Project Schedule remain unchanged by this
Change Order.


Adjustment to other Changed Criteria: N/A


Adjustment to Payment Schedule: N/A


Adjustment to Minimum Acceptance Criteria: N/A


Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A


Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: AP Contractor HC Owner




1

--------------------------------------------------------------------------------





[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.
                                                    
/s/ Howard Candelet
 
/s/ Andrey Polunin
Owner
 
Contractor
Howard Candelet
 
Andrey Polunin
Name
 
Name
SVP Projects, President Driftwood LNG
 
Senior Vice President
Title
 
Title
24th July 2019
 
28 June 2019
Date of Signing
 
Date of Signing







2